DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2021 has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “wherein during operation, the second combustion zone exhibits auto-ignition, wherein the first combustion zone exhibits a lean combustion environment prior to auto-ignition at the second combustion zone, and wherein upon auto-ignition at the second combustion zone, the first combustion zone transitions to a rich combustion environment and the second combustion zone thereafter exhibits a lean combustion environment” in claim 1, “a vortex conditioner monolithically integrated with a proximal portion of the combustion chamber, the vortex conditioner having a conical 
The closest prior art of record is Maceda et al. (US 2003/0163990). Maceda shows a monolithic combustor device with multistage combustion. (See Maceda, Paragraph [0132]). However, Maceda fails to teach or fairly suggest, alone or in combination, “wherein during operation, the second combustion zone exhibits auto-ignition, wherein the first combustion zone exhibits a lean combustion environment prior to auto-ignition at the second combustion zone, and wherein upon auto-ignition at the second combustion zone, the first combustion zone transitions to a rich combustion environment and the second combustion zone thereafter exhibits a lean combustion environment” in claim 1, “a vortex conditioner monolithically integrated with a proximal portion of the combustion chamber, the vortex conditioner having a conical or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746